EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of February 4, 2019 are hereby accepted as FORMAL.

Rhodes (‘342) is of general interest for the disclosure relating to a photogate in an imager.

Kosonocky et al (‘165) is of general interest for the disclosure relating to floating diffusions and to photogates.

Wong (‘263) is of general interest for the disclosure relating to the disclosure relating to photogates and to Figure 1A.

Fossum et al (‘515) is of general interest for the disclosure relating to floating diffusions and to photogates.

Lee et al (‘210) is of general interest for the disclosure relating to floating diffusions, implants, and photogates.

Each of Hynecek (‘503) and Hynecek (‘430) is of general interest for the disclosures related to floating diffusions and to virtual phase implants.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. A time-of-flight (TOF) pixel, comprising: a semiconductor material; a photogate disposed proximate to a frontside of the semiconductor material and positioned to transfer charge in the semiconductor material toward the frontside in response to a voltage applied to the photogate; a floating diffusion disposed in the semiconductor material proximate to the frontside of the semiconductor material; and one or more virtual phase implants disposed in the semiconductor material proximate to the frontside of the semiconductor material, wherein at least one of the one or more virtual phase implants extend laterally from under the photogate to the floating diffusion to transfer the charge to the floating diffusion.”  (Bold added).
Looking, first, to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-13 depends ultimately from allowable, independent claim 1, each of dependent claims 2-13 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 14 is as follows:
“14. A time-of-flight (TOF) system, comprising: a light source to emit light; a pixel array including a pixel, comprising: a semiconductor material; a photogate disposed proximate to a frontside of the semiconductor material;  20Attorney Docket No.: OVTI-1-67252 a floating diffusion disposed in the semiconductor material proximate to the frontside; and one or more virtual phase implants disposed in the semiconductor material proximate to the frontside of the semiconductor material, wherein at least one of the one or more virtual phase implants extend laterally from the floating diffusion towards the photogate; and a controller coupled to the light emitter and the pixel array, wherein the controller includes logic that when executed by the controller causes the TOF system to perform operations, including: emitting, with the light emitter, a sinusoidal waveform of the light; receiving the light reflected from an object with the pixel array, wherein the light is phase shifted; and in response to receiving the light, calculating a distance based on the phase shift.”  (Bold added).
As for independent claim 14, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 15-25 depends ultimately from allowable, independent claim 14, each of dependent claims 15-25 is allowable for, at least, the reasons for which independent claim 14 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648